Citation Nr: 1135236	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar strain with degenerative spondylosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from 
a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that continued the 20 percent evaluation for the low back disability.  

In June 2010, the Board remanded the issue for a VA examination.  

Although the Veteran continues to reside within the jurisdiction of the Montgomery, Alabama RO, the appeal was certified to the Board by the Columbia, South Carolina RO, which retains jurisdiction.


FINDING OF FACT

The Veteran's lumbar strain is productive of weekly flare-ups causing a limitation of forward flexion of the lumbar spine to 30 degrees or less without ankylosis or neurologic impairment.  


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in February 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  In January 2009, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in November 2010.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Veteran has not alleged prejudice with regard to this notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, Social Security Administration (SSA) records, and VA treatment records.  Additionally, the Veteran was provided an examination in September 2010 for his claim.  

In an August 2011 brief to the Board, the Veteran's representative asserted that the September 2010 VA examination report was inadequate, because the report did not contain range of motion measurements that fully considered functional impairment in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this decision, the Board is granting the maximum rating for limitation of motion of the lumbar spine and a higher rating would require ankylosis.  The DeLuca requirements are not for application in such a case.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The examination report provides clinical findings and lay reports necessary to determine the appropriate rating (i.e. presence of ankylosis and detailed neurological examination).  There is no indication that his service-connected lumbar strain has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

This appeal was previously remanded by the Board in June 2010 for additional evidentiary development.  The September 2010 VA examination report reflects substantial compliance with the prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations for increased ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2010).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Evidence 

In his December 2004 claim, the Veteran reported that his lumbar strain disability increased in severity.  

The Veteran was furnished a VA spine examination in May 2005.  The examiner did not review the claims folder and began by interviewing the Veteran.  The Veteran reported increased back pain radiating down his left leg after lifting a heavy object about two months ago.  He reported daily flare-ups relieved by bedrest.  He had not returned to work.  Clinical examination showed his spine to be nontender to palpation.  He exhibited a normal gait.  Neurological examination did not show foot drop, motor deficit, or sensory deficit.  Forward flexion was to 80 degrees limited by pain.  He exhibited full rotation to the left and right sides.  The examiner noted a September 2004 X-ray showed spondylitic changes of the lumbar spine and an October 2004 EMG of the left leg was normal with no evidence of radiculopathy.  He took a CT scan which showed a normal spine with no disc disease.  The examiner diagnosed moderate lumbar strain.  He noted the Veteran's reports of bedrest during flare-ups and commented that bedrest had not been ordered by a physician. 

In June 2005, the Veteran submitted a statement to clarify what he believed were errors in the record.  He reported that his back pain was constant, rather than episodic.  It became unbearable after the lifting incident, preventing him from standing, walking, or even sitting at times.  Although a physician had not prescribed bedrest, it was the only way to relieve his back pain.  Additionally, while he had a stationary bike, he could not use it in part due to back pain.   

In his April 2006 substantive appeal, the Veteran reported that medication helped alleviate his back pain, but never completely stopped it. 

SSA records, dated in September 2008, include the report of a physical examination provided in conjunction with his disability claim.  The Veteran had a normal gait and no problems removing his shoes or getting on the examination table.  Range of lumbar flexion was to 35 degrees, extension to 20 degrees, and lateral flexion to 20 degrees.  The examiner noted diffuse lumbar tenderness.  He commented that the Veteran gave a poor effort in the range of motion testing.  Neurological motor strength, sensory perception, and reflexes were normal.  The examiner diagnosed mild degenerative disc disease of the lumbar spine.    

In September 2010, the Veteran was reexamined by VA.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran described constant low back pain, but denied incapacitating episodes.  He treated his low back pain with a TENS unit and medication.  Additionally, he experienced severe flare-ups of back pain.  They occurred on a weekly basis and lasted for hours.  During these flare-ups, he reportedly lost "100%" of motion in his lumbar spine.  He worked in manual labor and missed work once a week due to back pain.  Regarding neurological symptoms, the Veteran denied bowel problems, bladder problems, or weakness, but reported having numbness. 

Clinical examination showed normal posture and gait.  There was no abnormal spinal curvature, including ankylosis.  Range of motion included the following: forward flexion was to 70 degrees, extension to 5 degrees, lateral flexion both right and left to 15 degrees.  The examiner noted pain upon active and repetitive motion.  Neurological examination of sensory perceptions, reflexes, and motor strength were normal.  The examiner reviewed a July 2009 CT scan showing L5/S1 degenerative disc disease.  The examiner diagnosed degenerative disc disease of the lumbar spine without any neurological manifestations.  He opined the disability would interfere with physical labor, but would not preclude sedentary employment. 

In October 2010, the Veteran reported that he was limited to walking short distances and had sleep disturbances due to his chronic low back pain.  

Analysis

Although the two VA examination reports do not show restricted flexion approximating 30 degrees or less, the Veteran has reported severe flare ups of back pain precluding any thoracolumbar motion.  The Board sees no basis of finding his reports less than credible and they were apparently accepted by the VA examiner.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A loss of all motion during flare ups necessarily means that the Veteran cannot accomplish forward flexion to 30 degrees or more.  The criteria for a 40 percent rating are, thus met.  Id.  

Under the general formula for rating back disabilities, a higher rating would require ankylosis.  All examinations have shown that the Veteran retains significant motion, notwithstanding the presence of functional factors causing limitations.  The functional factors are not for consideration in determining whether there is ankylosis.  Johnston.  The evidence is therefore against a finding that the disability is manifested by ankylosis.

While the Veteran has at times reported using bed rest to alleviate his symptoms, there is no evidence showing physician prescribed bed rest, and the Veteran has conceded that physicians have not prescribed bed rest.  

Neurological examinations have not revealed any sensory, motor, or reflex deficit related to lumbar strain to warrant a separate rating for a neurological manifestation.  38 C.F.R. § 4.71a, DC 5237 Note (1).  Although the Veteran reported at one point that he experienced pain radiating pain, an EMG showed no neurologic abnormality and the examiner found no evidence of radiculopathy.  For these reasons, the record does not present a basis to award a rating in excess of 40 percent for lumbar strain or a separate disability rating for any neurological manifestation.  See id.    

Extraschedular 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this instance, the Veteran's lumbar strain is manifested by pain and limited motion.  These symptoms are contemplated by the schedular rating criteria.  The record shows that the service connected lumbar strain does not present marked interference with employment beyond that contemplated by the assigned rating.  Thus, referral for extraschedular consideration is not warranted.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this instance, the RO denied TDIU in a March 2011 decision.  The Veteran has not appealed this decision.  Additionally, the September 2010 VA examination indicates he is gainfully employed.  The Board finds that entitlement to TDIU is not for present consideration.  See id.


ORDER

An increased rating of 40 percent for service connected lumbar strain is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


